Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 1 of 21 - Page ID#: 859



                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION AT FRANKFORT


   BENNIE L. HART,

          Plaintiff,
                                                    Case No. 3:16cv00092-GFVT
   v.
                                                    Electronically Filed
   GREG THOMAS, in his official capacity as
   Secretary of the Kentucky Transportation
   Cabinet,

          Defendant.




                       PLAINTIFF’S BRIEF OPPOSING DEFENDANT’S
                          MOTION FOR SUMMARY JUDGMENT


                                         INTRODUCTION

         The U.S. Supreme Court’s free speech jurisprudence compels a finding by this Court that

  Kentucky’s personalized license plates are private speech protected by the First Amendment.

  Without acknowledging the significant—and critical—fact that personalized license plates contain

  unique, individualized messages reflecting the owner’s own speech, Defendant asks this Court to

  extend the government-speech doctrine beyond what the Supreme Court has said is likely “the

  outer bounds” of that doctrine. Matal v. Tam, 137 S. Ct. 1744, 1758 (2017). Defendant makes

  sweeping, unsubstantiated, conclusory statements about the role of personalized license plates,

  including the unsupported claim that “the fact remains that the government is speaking on behalf

  of its citizens” on personalized plates. Yet no evidence or law supports this declaration. Nor does
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 2 of 21 - Page ID#: 860



  Defendant acknowledge the fact that Kentucky specifically asks the vehicle owner for their own

  meaning for the speech.

          Defendant’s legal reasoning is precisely the type of overreach the Supreme Court cautioned

  against when it stated, “If private speech could be passed off as government speech by simply

  affixing a government seal of approval, government could silence or muffle the expression of

  disfavored viewpoints.” Matal, 137 S. Ct. at 1760. As discussed below, Defendant fails to properly

  apply the relevant factors for determining if speech is government speech and relies almost entirely

  on a single Indiana Supreme Court case without considering the distinctions therein and the other

  courts’ more compelling—and contrary—analysis. Accordingly, Defendant’s Motion for

  Summary Judgment (“Def.’s Mot.”) should be denied.

     I.      Kentucky’s personalized license plates constitute private speech and must be
             afforded First Amendment protection.

          The Supreme Court has made clear that while the government may choose its own message,

  the free speech clause guards private speech, even where that speech occurs on government

  property or is in some way subject to governmental approval. See Matal, 137 S. Ct. 1744. As the

  Supreme Court explained in Pleasant Grove City v. Summum, forums for private speech have often

  been found “in situations in which government-owned property or a government program was

  capable of accommodating a large number of public speakers without defeating the essential

  function of the land or the program.” 555 U.S. 460, 478 (2009). This is a fitting description of

  Kentucky’s personalized plate program. With over 40,000 personalized plates on the roads in

  Kentucky (DN #49-1, Dep. of Ainsley Snyder 150:8-11), each bearing a unique alphanumeric

  combination chosen by the vehicle owner, it is evident that Kentucky’s personalized plate program

  has successfully accommodated a massive number of speakers without defeating the program’s

  essential function of raising revenue. The contrary conclusion is absurd. If over 40,000 unique



                                                   2
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 3 of 21 - Page ID#: 861



  license plates are government speech, then the Commonwealth of Kentucky “is babbling

  prodigiously and incoherently.” Matal, 137 S. Ct. at 1758.

         The Supreme Court’s speech cases demonstrate that in order for speech to be government

  speech, there must be significant governmental input, oversight, and imprimatur. For example, in

  Johanns v. Livestock Mktg. Ass'n, the Supreme Court held that privately created advertisements

  for beef products were government speech. 544 U.S. 550 (2005). These advertisements were

  created pursuant to a federal statute that called for the creation of a program of paid advertising

  “to advance the image and desirability of beef and beef products.” Id. at 561. Congress and the

  Secretary of Agriculture wrote the guidelines for the content of these ads, Department of

  Agriculture officials attended meetings regarding the ads, and the Secretary of Agriculture could

  edit or reject any ad. Id. Since “[t]he message set out in the beef promotions [was] from beginning

  to end the message established by the Federal Government,” the Court held that they were

  government speech. Id. at 560.

         In Summum, the Court employed a factual and historical analysis, holding that privately

  donated permanent monuments in a public park are government speech. 555 U.S. 460. The Court

  cited a number of factors to reach this conclusion: governments have used monuments to speak to

  the public since time immemorial; parks have traditionally been selective in accepting and

  displaying donated monuments; parks would be overrun if they were obligated to accept all

  monuments offered by private groups; parks are closely identified in the mind of the public with

  the government that owns the land; and “[t]he monuments that are accepted ... are meant to convey

  and have the effect of conveying a government message.” Id., at 472.

         Ignoring this larger universe of free speech jurisprudence, Defendant’s Motion analyzes

  this case entirely through the narrow lens of Walker v. Texas Division, Sons of Confederate




                                                  3
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 4 of 21 - Page ID#: 862



  Veterans, Inc., 135 S. Ct. 2239 (2015), in which the Supreme Court relied on its reasoning in

  Summum to rule that Texas specialty license plate designs are government speech. The Court’s

  decision was based on the considerations deemed relevant in Summum, which Defendant here

  correctly summarizes as, “1) whether the government has historically used the medium to speak

  to the public; 2) whether the message is closely identified with the state; and 3) the degree of

  control the state maintains over the message conveyed.” Def.’s Mot. at 6, citing Walker, 135 S. Ct.

  at 2247.

         Defendant’s Motion ignores the significant differences in form and function between

  personalized plate messages and specialty plate designs. Simply cutting and pasting from the

  analysis provided in Walker does not dictate the outcome of this case. Rather, a proper application

  of the Walker-Summum factors, including consideration of the Court’s subsequent discussion in

  Matal, compels a finding that personalized plate messages are private speech. Defendant’s Motion

  never cites Matal nor confronts the fact that the Supreme Court there remarked that Walker “likely

  marks the outer bounds of the government-speech doctrine,” warning that it “is a doctrine that is

  susceptible to dangerous misuse” and therefore “we must exercise great caution before extending

  our government-speech precedents.” Matal, 137 S. Ct. at 1760; 1758. Under an analysis of all of

  these factors and considerations, personalized license plates are not government speech.

         A. Personalized license plates in Kentucky have historically been used to
            communicate private speech.

         Defendant provides no legal or factual basis to support his assertion that personalized

  license plates have been “historically used by the Commonwealth as a medium to speak to the

  public.” Def.’s Mot. at 7. Defendant first attempts to support this point through an inapposite

  quotation from Walker: “the history of license plates shows that, insofar as license plates have

  conveyed more than state names and vehicle identification numbers, they have long communicated



                                                  4
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 5 of 21 - Page ID#: 863



  messages from the state.” Def.’s Mot. at 7, quoting Walker, 135 S. Ct. at 2248. Nothing in that

  quote references the speech used in personalized license plates. The Court was explicitly, and

  exclusively, discussing the use of the design by state governments to convey a message. Walker,

  135 S. Ct. at 2244. Indeed, Defendant spends much of the brief describing the history of license

  plate designs. But not once does Defendant reference any historical use of the unique alphanumeric

  text on the license plate to convey the Commonwealth’s message. In fact, the book on which

  Defendant relies, License Plates of the United States, makes no reference to personalized license

  plates at all. The motion is utterly devoid of reference to even a single instance of Kentucky, or

  any other state, communicating a message to the public through the specific alphanumeric

  combination on the plate.

         While alphanumeric combinations are used for vehicle identification, that alone does not

  create a close association between specialty plates and the government. Driver’s licenses are also

  government IDs, but the name of the driver that is printed on a license is certainly not a government

  message. Moreover, there is no suggestion that the clothing worn in the picture of a driver’s license

  is government speech to the extent it contains a logo or saying on the clothing. In the realm of

  license plates, the plate numbers and letters are either randomly assigned or self-selected by the

  vehicle owner.

         The facts here show that Kentucky vehicle owners, and not the state, have traditionally

  selected the messages for their personalized plates and used those plates to communicate private

  speech. Kentucky law defines “personalized license plate” as a license plate “issued with personal

  letters or numbers significant to the applicant.” KRS 186.174(1) (emphasis added). By the plain

  wording of the state statute, it is not the government’s views that are being expressed via the

  numbers and letters on personalized plates, but the private individual’s. There are over 40,000




                                                   5
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 6 of 21 - Page ID#: 864



  personalized plates on the roads in Kentucky. DN #49-1, 150:8-11. Each of these personalized

  license plates is unique, and a personalized alphanumeric combination may only appear on one

  plate in Kentucky at a time. KRS 186.174(5) (as renumbered in 2019). Kentucky’s personalized

  plate statute, KRS 186.174, was first codified in 1976. Drivers in Kentucky have been permitted

  to pick their own personalized plate for more than four decades.

         Given the statutory language, the significance to vehicle owners, and the extremely large

  number of participants, personalized alphanumeric plate combinations in Kentucky have not been

  historically used to communicate on behalf of the government. Rather, personalized plates

  traditionally have communicated private speech.

         B.      Kentucky personalized alphanumeric combinations are closely identified with
                 individuals, not the state.

         Defendant argues that personalized license plates are closely identified with the state “for

  the simple reason that the plates are produced and issued by the government with the state’s name

  prominently displayed on the plate.” Def.’s Mot. at 10. Once again, Defendant offers several inapt

  quotations from Walker to buttress this cursory conclusion. (“Consequently, persons who observe

  designs on IDs routinely—and reasonably—interpret them as conveying some message on the

  issuer’s behalf.” Def.’s Mot. at 10, quoting Walker, 135 S. Ct. at 2248 (emphasis added)). In

  particular, Defendant cites to Walker for the proposition that, “[a] person who displays a message

  on a [state issued] license plate likely intends to convey to the public that the state has endorsed

  that message,” Id., quoting Walker, 135 S. Ct. at 2249—but the same is not true for personalized

  plates, which the Supreme Court implicitly acknowledged. Almost immediately following that

  quoted sentence, the Supreme Court clarifies what “message” they’re referring to, saying: “Texas’s

  license plate designs convey government agreement with the message displayed.” Walker, 135 S.

  Ct. at 2249 (emphasis added).



                                                   6
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 7 of 21 - Page ID#: 865



         Unlike permanent monuments on government property or license plate designs, the

  alphanumeric combinations on personalized plates are associated with individuals. Motorists

  understand as a matter of common sense that when they see a personalized plate on a vehicle, the

  vehicle owner, not the state, has selected that particular combination. In Mitchell v. Maryland

  Motor Vehicle Admin., 450 Md. 282, 294 (2016), Maryland’s highest court considered the Walker-

  Summum factors and determined personalized plates were unlike specialty plates and therefore

  were private speech. As the Mitchell court wryly observed:

                 A fellow motorist who [sees a profane personalized plate] might think: ‘the
                 MVA let you get away with that?,’ or ‘you pulled a fast one on the MVA!’
                 Even these sentiments are rooted in an understanding that the vehicle owner,
                 not the government, is the speaker, and that the speaker implicated the State
                 in a private message that, surprisingly, the government permitted, but
                 certainly did not endorse.

  450 Md. at 295.

         The Transportation Cabinet (“KYTC”) does not create or suggest specific alphanumeric

  combinations for customers on personalized plates. DN #49-2, Dep. of Godwin Onodu, 94:12-19.

  Currently, individuals seeking a personalized plate must complete an online form that asks, “Please

  describe what your plate personalization means.” DN #49-22, Personalized License Plate

  Application. Both the language of the statute and KYTC’s practices establish that the selected

  messages are personal to the vehicle owner. See e.g., DN #49-5, Dep. of Matthew Henderson,

  13:7-12 (referencing combinations as something “of some significance” to requesters); DN #49-

  23, Dep. of Stephanie Williams, 19:11-20 (personalized plates “could be their name, it could be,

  you know, something personal to them that they want on their license plate.”). Vehicle owners

  pick combinations that reference such topics as their names, initials, interests, jobs, anniversaries,

  birthdates, favorite sports team, among countless other subjects. See e.g., DN #49-1, 157:1-11.




                                                    7
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 8 of 21 - Page ID#: 866



  These letter and number combinations are chosen by and directly associated with individuals, not

  that state.

          Finally, Defendant claims that “the public understands that every message, graphic, or logo

  placed on a license plate…has been reviewed, approved, and endorsed by the Commonwealth.”

  Def.’s Mot. at 13. Yet Defendant provides no facts to support that statement. There is simply no

  reason to believe that any individual let alone “the public” believes that a unique message on a

  license plate has been endorsed by the Commonwealth. Conversely, a reasonable observer would

  view the plates as personal messages unique to the driver.

          Based on how the Kentucky plate program operates and the messages themselves, the

  public generally understands that personalized plates are associated with vehicle owners.

          C. Vehicle owners largely control the message conveyed on personalized plates, not
             the state.

          Defendant argues that Kentucky’s “final approval authority” over personalized plate

  messages is akin to the degree of control exercised by Texas over specialty plate designs. Def.’s

  Mot. at 14. In Walker, the Supreme Court found that the state of Texas maintained a high degree

  of direct control over the messages it displayed on specialty plates. 135. S. Ct. at 2249. Texas law

  provided that the state had “sole control” over the design, typeface, and color of plates. Id. Pursuant

  to the Texas Administrative Code, the Department of Motor Vehicles Board had to approve every

  specialty plate design. Id. The Board had exercised this authority by rejecting at least a dozen

  proposed designs. Id. Because of this context, the Supreme Court found that “like the city

  government in Summum, Texas ‘has ‘effectively controlled’ the messages [conveyed] by

  exercising ‘final approval authority’ over their selection.” Id., citing Summum, 555 U.S. at 478

  (quoting Johanns, 544 U.S. at 560–561).




                                                    8
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 9 of 21 - Page ID#: 867



         Likewise, the Sixth Circuit Court of Appeals ruled in a pre-Walker case that specialty plates

  in Tennessee were government speech precisely because the state selected the messages. ACLU of

  Tennessee v. Bredesen, 441 F.3d 370, 377 (6th Cir. 2006) (“So long as Tennessee sets the overall

  message and approves its details, the message must be attributed to Tennessee for First

  Amendment purposes.”). The Sixth Circuit focused heavily on the legislative adoption of the

  specific license plate design: “The Tennessee legislature chose the ‘Choose Life’ plate's

  overarching message and approved every word to be disseminated. Tennessee set the overall

  message and the specific message when it spelled out in the statute that these plates would bear

  the words ‘Choose Life.’ Id. at 376.

         Because private individuals in Kentucky select their own plate characters without input

  from the state, private speakers control plate messages. Each successive review process by the

  KYTC has allowed vehicle owners to select their own message.

         At the time that Mr. Hart’s IM GOD plate was reviewed, the state liberally approved plate

  applications. Ainsley Snyder, who was in charge of reviewing license plates for many years, was

  not ever aware of the state changing a letter or number combination on a personalized plate without

  the consent of the customer. DN #49-1, 149:9-12. Snyder is not aware of KYTC restricting plates

  to certain subjects, other than what is covered by the applicable statutes. Id. at 162:15-19. Snyder

  could not recall denying or voting to deny a plate based on the subject matter if it wasn’t covered

  in one of the applicable statutes. Id. at 162:20-25.

         Once Kentucky switched temporarily to a hierarchical process for plate review, KYTC

  continued to allow plates on nearly any subject, as long as the plate was not one of the few select

  subjects covered by state statutes. See DN #49-5, Dep. of Henderson, 87:19-25, 88:1-8 (“…they




                                                    9
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 10 of 21 - Page ID#:
                                     868


were specifically attempting to apply the statute and the statute alone, so there was not another

criteria or standard.”). Godwin Onodu, who reviewed plates for KYTC, testified that was the case:

               Q …So my question, though, earlier was there are times when you as a
               reviewer and the other people in the Transportation Cabinet who review
               plates may not understand why the person or the customer wants a specific
               plate as long as it does not violate the statutes, it still gets approved?

               A That's my position.

DN #49-2, 100:11-18. Mr. Onodu was not aware of KYTC restricting certain types of subjects

from appearing on personalized plates other than what was covered by the applicable statutes. Id.

at #49-2, 100:19-25. The only real limiting factors then were whether the plate was restricted by

KRS 186.164(9)(c)-(g), with a primary focus on whether the plates were religious or political.

       Because Kentucky does not exercise direct control over the alphanumeric selections by

owners in the same way that governments do with their own monuments and plate designs,

personalized license plates must be considered private speech.

       D. In sum, the Walker factors support finding personalized license plates are private
          speech

       Looking at the totality of these factors, as well as the subsequent guidance from the

Supreme Court in Matal, the alphanumeric text created by the owner on personalized license plate

must be seen as private speech. Personalized license plates communicate the unique and individual

speech of the customer who requests the specific plate—this is borne out by the intrinsic design of

the personalized license plate and by the evidence developed in this case that personalized plate

alphanumeric text combinations are created and requested by individual customers. Due to this

unique and personal nature of these plates, they are closely identified with individuals, not the

state, which even KYTC employees acknowledged in deposition testimony in this case. And it

matters not that personalized plates must be approved by KYTC before they are printed and




                                                10
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 11 of 21 - Page ID#:
                                     869


allowed out on the road—ultimately, vehicle owners control the messages on those plates, not the

state. Kentucky does not create or assign personalized license plates for Kentucky drivers.

       Nevertheless, Defendant argues that the personalized license plates are government speech

and “the government is speaking on behalf of its citizens.” Def.’s Mot. at 1. But as the Supreme

Court recognized in Matal, if this speech is government speech, then the state has given its

imprimatur to a wide variety of truly bizarre positions. In 2016 alone, the same year that Mr. Hart’s

plate was denied, KYTC received over 8,000 personalized plate applications. See DN #49-25, List

of personalized plates applied for in 2016. Among these were applications for messages such as:

IMFAT, IMCRZ, SWAGGER, DUMCAR, BLOND, ILVMOM, FUNMOM, SPRDAD, and

ZOMBEE. DN #49-25. That same year, KYTC also received applications for a number of plates

that appear contradictory: GR8LFE and LOLIFE; TOFAST and SLOW; 2GOFAS and SLOWVO;

NOGAS and EATGAS; VEGAN and BBQ4U; DROWSY and WAKEUP.

       Much like the registered trademarks at issue in Matal, if all of this speech is somehow

government speech, then the government is “babbling prodigiously and incoherently.” 137 S. Ct.

at 1758. The government would be saying “many unseemly things,” “expressing contradictory

views,” and “providing Delphic advice to the consuming public.” Id.

       The personalized license plates fall squarely within the category of speech that the Matal

court was concerned the government might try to claim as its own. It is no small wonder that

Defendant made no references to the case in his Motion.

       E. If personalized plates are treated as government speech, Establishment Clause
          concerns will arise.

       Mr. Hart maintains that personalized plates are private speech. As private speech, both non-

religious and religious plates are acceptable options for drivers to choose and for the state to

approve. However, the Defendant claims in his motion that personalized plates are government



                                                 11
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 12 of 21 - Page ID#:
                                     870


speech and that all personalized plates are endorsed by the state. If this is the case, then Kentucky

has created significant issues concerning the Establishment Clause of the First Amendment.

          Defendant’s   Motion   for   Summary        Judgment   asserts—quite     often—that    the

Commonwealth of Kentucky endorses every single message printed on every license plate on the

road. (“If the person did not want the appearance of the State’s endorsement, the person could

simply display the private speech message they want on a bumper sticker next to the license plate.”

Def.’s Mot. at 10–11; “The Supreme Court made clear that members of the public who observe

the graphics and messages on license plates believe that the State who issued the license plate is

conveying and endorsing all of the graphics and messages on the license plate.” Id. at 12; “[T]he

public understands that every message, graphic, or logo placed on a license plate, whether it be a

general-issue plate, a specialized plate, or a personalized plate, has been reviewed, approved, and

endorsed by the Commonwealth.” Id. at 13; “Kentucky did not violate Plaintiff’s rights when it

decided to not endorse the message the Plaintiff wanted to put on Kentucky’s government-

mandated, government-controlled, and government-issues license plates.” Id. at 15) (emphasis

added).

          As the Supreme Court stated in Summum, “government speech remains constrained by the

Establishment Clause of the First Amendment.” 555 U.S. at 468. The Supreme Court has said,

“There is a crucial difference between . . . private speech endorsing religion, which the Free Speech

and Free Exercise Clauses protect,” and “government speech endorsing religion, which the

Establishment Clause forbids.” Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 302 (2000).

Notably, “giving sectarian religious speech preferential access to a forum close to the seat of

government (or anywhere else for that matter) would violate the Establishment Clause (as well as




                                                 12
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 13 of 21 - Page ID#:
                                     871


the Free Speech Clause, since it would involve content discrimination).” Capitol Square Review

and Advisory Bd. v. Pinette, 515 U.S. 753, 766 (1995) (plurality opinion).

       Besides the endorsement issue, the Defendant’s review process for religious plates poses

the potential for excessive entanglement between the government and religion. If personalized

license plates are government speech, KYTC places itself in the precarious position of approving

selective religious messages and disapproving of others.

       The Supreme Court has roundly criticized governmental involvement in the review of

religious messages. “The First Amendment's Religion Clauses mean that religious beliefs and

religious expression are too precious to be either proscribed or prescribed by the State.” Lee v.

Weisman, 505 U.S. 577, 589 (1992). In Town of Greece v. Galloway, the court determined, in

part, that invocations at town board meetings could not be restricted to nonsectarian messages. 572

U.S. 565, 581 (2014). The Court said, “Government may not mandate a civic religion that stifles

any but the most generic reference to the sacred any more than it may prescribe a religious

orthodoxy.” Id. (citing Lee, 505 U.S. at 590); Sch. Dist. of Abington Twp. v. Schempp, 374 U.S.

203, 306 (Goldberg, J., concurring). Indeed, the Supreme Court upheld the town’s practice of

inviting local clergy and others to offer an invocation at the start of town board meetings in part

because the town’s policy did not exclude nonbelievers or religious minorities from participating.

The town “maintained that a minister or layperson of any persuasion, including an atheist, could

give the invocation.” Id. at 571. The Court also said, “If the course and practice over time shows

that the invocations denigrate nonbelievers or religious minorities, threaten damnation, or preach

conversion… [that] would present a different case than the one presently before the Court.” Id. at

583.




                                                13
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 14 of 21 - Page ID#:
                                     872


         If KYTC views the speech on personalized license plates as government speech, it is then

in the difficult position of making determinations as to which religious messages are acceptable.

This not just a hypothetical question. Defendant’s Rule 30(b)(6) witness, Commissioner Matthew

Henderson, identified various plates that would be accepted or rejected based on their religious

meaning and how he would review such plates. DN #45-5, 67:14-17; 69:15-25; 70:6-11; 70:23-

25, 71:1; 71:8-13; 71:23-24, 72:1-6.

         The proper framework for the court to view personalized plates is in the context of private

speech. This alleviates the difficult Establishment Clause issues that arise under the government-

speech doctrine. Government officials risk violating the Establishment Clause if they review

personal religious messages in order to determine if they are too religious. Review by government

officials in order “to ensure the absence of a religious message…infringes precisely those

Establishment Clause values at the root of the prohibition of excessive entanglement.” Ark

Encounter, LLC v. Parkinson, 152 F. Supp. 3d 880, 907 (E.D. Ky. 2016), Agostini v. Felton, 521

U.S. 203, 221–22 (1997) (quoting Aguilar v. Felton, 473 U.S. 402, 412–13 (1985), overruled on

other grounds)).

         Thus, given these Establishment Clause concerns, the totality of the Walker-Summum

factors, and the Supreme Court’s subsequent guidance on the government speech doctrine, this

Court should find that personalized license plates are not government speech.

   II.      Defendant relies on a single flawed outlier case, rather than more compelling and
            persuasive holdings.

         Defendant wrongly leans on Comm’r of the Ind. Bureau of Motor Vehicles v. Vawter to

support his argument that personalized plates are government speech. 45 N.E.3d, 1200, 1205 (Ind.

2015). There, the Indiana Supreme Court found that 1) the state government had historically

communicated its message through plate graphics, and 2) the primary function of a license plate



                                                 14
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 15 of 21 - Page ID#:
                                     873


is vehicle identification by the state, and went on to conclude that any differences between

standard-issue plates, specialty plates and personalized plates were secondary, and all constitute

government speech. Id.

       This perfunctory analysis stands in stark contrast to the more searching examination

conducted by the Maryland Court of Appeals in Mitchell v. Maryland Motor Vehicle Admin., 450

Md. 282. There, in a thorough and well-reasoned opinion, the court found that, “although license

plates in general function historically as government IDs for vehicles, [personalized] plates display

additionally ‘a personalized message with intrinsic meaning (sometimes clear, sometimes

abstruse) that is independent of mere identification and specific to the owner.’” Id. at 294

(emphasis added). The court distinguished standard-issue plates and specialty plates from plates

with personalized text, where “private citizens, not the State of Maryland, create and submit

prospective [personalized] plate messages.” Id. The court continued, “So, historically, vehicle

owners have used [personalized] plates to communicate their own personal messages and the State

has not used [personalized] plates to communicate any message at all.” Id.

       The Vawter court also ignores, as does Defendant, a decision from the District Court for

the Western District of Michigan, which held, a year prior to the Supreme Court’s decision in

Walker, that personalized plates are private speech. In Matwyuk v. Johnson, the District Court

found that personalized plates “cannot reasonably be considered government speech” because,

unlike specialty plates, “the individuals who apply for Michigan personalized license plates—not

the government—determine the message.” 22 F.Supp.3d 812, 823 (W.D. Mich. 2014). That court

explicitly dismissed Michigan’s claim that, because the speech at issue occurs on government

property, and because the state must ultimately approve a personalized license plate request, the

plates are government speech. Id. at 824. Instead, the court focused on the unique and personal




                                                 15
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 16 of 21 - Page ID#:
                                     874


nature of the plates (“each personalized plate…is unique to the applicant because duplicates are

prohibited”) in holding that “the First Amendment applies to messages on personalized license

plates.” Id. Although this decision was issued prior to Walker, it was not abrogated by that decision,

it is consistent with that ruling and the Supreme Court’s First Amendment jurisprudence, and it

remains good law.

       Compared to the specific analysis and discussion comparing personalized plates to

specialty plates that the Mitchell and Matwyuk courts undertook, the Vawter court misapplies the

principles in Walker and is inconsistent with basic free speech jurisprudence.

       First, while it is not controversial that license plates have “long been used for government

purposes,” as asserted in Vawter, the Indiana Supreme Court and Defendant here neglect to give

proper consideration to the nature of the speech in question. While it is true that plate designs have

historically communicated on behalf of the government, personalized plate alphanumeric

combinations have not, and Defendant has not introduced a scintilla of evidence to the contrary.

As recognized by the Maryland courts, and demonstrated by the facts discussed above, see Section

I.A., these combinations on personalized plates have historically communicated vehicle owner

messages. 450 Md. 282, 294.

       Second—and closely related—the Vawter court found that alphanumeric combinations on

personalized plates are “often closely identified in the public mind with the [State].” 45 N.E.3d at

1205, citing Walker, 135 S. Ct. at 2248 (quoting Summum, 555 U.S. at 472). It did so in part

because personalized plates, like all license plates, are government IDs. The Maryland Special

Court of Appeals said that the Vawter court “failed to appreciate that, notwithstanding that a

message appears on a license plate, which always is a government ID, the unique and personal

nature of the message makes plain that the speaker is the driver/owner of the vehicle, not the




                                                 16
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 17 of 21 - Page ID#:
                                     875


government.” Mitchell v. Maryland Motor Vehicle Admin., 225 Md. App. 529, 566

(2015), aff'd, 450 Md. 282.

       The Mitchell court correctly highlighted the difference between the public’s perception of

specialty plate designs in Walker, and personal messages by owners: “Unlike the license plate

slogans that States use ‘to urge action, to promote tourism, and to tout local industries[,]’ vanity

plates are personal to the vehicle owner, and are perceived as such.” 450 Md. 282, 294

(quoting Walker, 135 S. Ct. at 2248) (emphasis added). The court recognized the specific nature

of personalized plates and acknowledged the government’s actual purpose for allowing them—to

generate revenue, not to communicate government messages. In so deciding, the court explicitly

rejected the Indiana Supreme Court’s reasoning in Vawter: “[W]e reject the Vawter court's

reasoning because vanity plates represent more than an extension by degree of the government

speech found on regular license plates and specialty plates. Vanity plates are, instead,

fundamentally different in kind from the aforementioned plate formats.” Mitchell, 450 Md. at 296

(emphasis in original).

       It is further unreasonable to claim that all of the more than 40,000 personalized plates on

Kentucky’s roads are government speech, due to the wide-ranging, unique, and often contradictory

messages on those plates. See Section I.D. supra. Thus, the Vawter Court’s conclusion that

alphanumeric messages on personalized plates are government speech fails under the same

reductio ad absurdum logic employed by the Supreme Court in Matal.

       Similarly, the Vawter court’s discussion of the third Walker factor, and Defendant’s

reliance thereon, ignores both important differences between specialty plates and personalized

license plates, and the reality that the government often has some ability to regulate speech in many

different contexts—but this does not necessarily mean the government is then speaking on its own




                                                 17
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 18 of 21 - Page ID#:
                                     876


behalf. This is a fact sensitive inquiry which demands more thorough scrutiny and a more precise

attempt to identify the medium of speech at issue than both the Vawter court and Defendant have

given it. One cannot simply dismiss this analysis with a mere handwave and a bald assertion that

“the government is speaking on its own behalf on a license plate.” Def.’s Mot. at 16.

       Unlike specialty plates, which are approved with state input via an administrative or

legislative process, personalized plates are largely controlled by vehicle owners. The Maryland

Court of Appeals determined in Mitchell that the state did “not exercise ‘direct control’ over the

‘alphanumeric pattern’ displayed on vanity plates in the same or similar way that Texas controlled

specialty plates.” 450 Md. 282, 296. The court said, “Although the MVA retains discretion to deny

a prospective vanity message, its authority to recall vanity plates issued erroneously suggests that

the MVA's control over vanity plates does not rise to the rigorous level required to transmogrify

its regulatory approach into government speech.” Id. The Mitchell court expressly rejected the

Indiana Supreme Court’s reasoning to the contrary. Id. The Matwyuk court, too, considered

Michigan’s role in reviewing and approving personalized license plates—“Michigan’s only role

in the process, other than collecting the license fee and issuing the physical plate, is to determine

whether the proposed combination [satisfies the governing statute]”—and similarly found that this

involvement did not transform these plates into government speech. 22 F.Supp.3d at 824.

       At multiple points throughout his brief, Defendant asserts, without support, that “the

Mitchell court’s conclusion that the messages on personalized plates are not government speech

seems to be based on Maryland’s lack of control over approval of alphanumeric requests presented

by motor vehicle registrants-applicants,” which is, Defendant alleges, “sharply different from

Indiana and Kentucky, where the state maintains final approval over all personalized plate

requests.” Def.’s Mot. at 12, see also Def.’s Mot. at 14. But this distinction simply does not exist.




                                                 18
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 19 of 21 - Page ID#:
                                     877


If anything, Maryland’s scheme is more restrictive than Kentucky’s. Compare Maryland’s

personalized plate scheme discussed in Mitchell (“[A]n applicant may select a ‘special,

personalized registration number,’ subject to the MVA's approval. [The plate may consist] of ‘a

message with at least 2 and up to 7 characters,’ unless the chosen message ‘has already been issued

or ... is objectionable.’ […] Maryland regulations empower the MVA to deny or rescind vanity

plates whose messages bear ‘profanities, epithets, or obscenities.’” Mitchell, 450 Md. at 289) with

Kentucky’s personalized plate requirements (“Overview of Personalized Plate Program,” DN #49

[Plaintiff’s Motion for Summary Judgment] 4–10).

       Further, it is of little significance that the state prints the plate itself and that it may consider

the plates to be government property. Private speech is routinely permitted on government

property. See Miller v. City of Cincinnati, 622 F.3d 524, 537 (6th Cir. 2010) (“[N]o one can

reasonably interpret a private group's rally or press conference as reflecting the government's views

simply because it occurs on public property.”); see also Matwyuk, 22 F. Supp. 3d at 823 (“private

speech is not transformed into government speech simply because it occurs on government

property” (citing Miller at 537)).

       First Amendment free speech analysis does not begin and end by simply asking whether

the forum in which the speech takes place is government property; instead, courts look to the

specific mode and method of expression. For example, the Supreme Court ruled in Summum that

permanent monuments in public parks have historically communicated government messages. But

this does not mean that all speech on the same property is ipso facto government speech. Compare

Summum, 555 U.S. at 472 (“it is clear that the monuments in [the park] represent government

speech ... [a]lthough many of the monuments were not designed or built by the City and were

donated in completed form by private entities”) with Capitol Square Review and Advisory Bd. v.




                                                   19
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 20 of 21 - Page ID#:
                                     878


Pinette, 515 U. S. 753 (1995) (holding that a privately placed temporary cross display constituted

private expression despite being placed on public property and being subject to government

approval).

          Under Matal and Walker, Kentucky’s personalized license plates must be treated as private

speech.

                                          CONCLUSION

          For the above reasons, Defendant’s Motion for Summary Judgment should be denied.

                                                      Respectfully submitted,

                                                      /s/ Patrick C. Elliott
                                                      Patrick C. Elliott*
                                                      Colin E. McNamara*
                                                      FREEDOM FROM RELIGION FOUNDATION
                                                      10 N. Henry St.
                                                      Madison, WI 53703
                                                      patrick@ffrf.org
                                                      colin@ffrf.org
                                                      *Admitted Pro Hac Vice

                                                      Corey M. Shapiro
                                                      Heather L. Gatnarek
                                                      ACLU OF KENTUCKY FOUNDATION
                                                      325 W. Main Street, Suite 2210
                                                      Louisville, KY 40202
                                                      corey@aclu-ky.org
                                                      heather@aclu-ky.org

                                                      Attorneys for Plaintiff




                                                 20
Case: 3:16-cv-00092-GFVT-EBA Doc #: 51 Filed: 05/06/19 Page: 21 of 21 - Page ID#:
                                     879




                                  CERTIFICATE OF SERVICE

        I certify that on May 6, 2019, I filed this Brief Opposing Defendant’s Motion for Summary

 Judgment with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to the following:

 Paul Kevin Moore
 Kyle W. Ray
 William H. Fogle
 Kentucky Transportation Cabinet
 Office of Legal Services
 200 Mero Street
 Frankfort, KY 40601
 (502) 564-7650
 kevin.moore@ky.gov
 kyle.ray@ky.gov
 william.fogle@ky.gov
                                                    /s/ Patrick C. Elliott
 Counsel for Defendant                              Patrick C. Elliott




                                              21
